                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRO NI CALLY FILED
                                                                            DOC#:
UNITED STA TES DISTRICT COURT                                               DATEF-IL_E_D_:    ~
                                                                                              - }+.~--+-,~
                                                                                                         --
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x

THE COOKWARE COMPANY (USA), LLC,                                  15-Cv-5796 (SHS)

                                    Plaintiff,

                  -v-                                                 ORDER

STEVEN AUSTIN, STEVEN AUSTIN, LLC,
and HUDSON HOME GROUP, LLC,

                                    Defendants.
--------------------------------------------------------------x


SIDNEY H. STEIN, U.S. District Judge.

                  A pretrial conference having been held today, with counsel for all parties present,

                  IT IS HEREBY ORDERED that:

                  1.       Defendants' motion to strike Thomas Heck' s expert report pursuant to Daubert

v. Merrell Dow Pharmaceuticals, Inc. , 509 U.S. 579 (1993) is due on or before March 20, 2020;

                  2.       Plaintiff's response to the motion is due on or before April 3, 2020;

                  3.       Defendants' reply is due on or before April 10, 2020;

                  4.       The moving and responsive briefs shall be no more than 20 pages each, the

reply brief shall be no more than 10 pages;

                  5.       The joint pretrial order, proposed jury charges, and, if the parties wish,

proposed voir dire and motions in limine are due by May 26, 2020;

                  6.       Responses to any motions in limine are due by June 1, 2020;

                  7.       There will be a final pretrial conference on June 5, 2020, at 10:00 a.m.
               8.      The Daubert hearing will be held on June 8, 2020, at 10:00 a.m. The parties

shall notify the Court of any witnesses they intend to call on or before June 1; and

               9.      The trial of this action will commence on June 15, 2020, at 9:30 a.m.


Dated: New York, New York
       March 6, 2020




                                                   -2-
